Citation Nr: 1037936	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 21, 2006, 
for the award of non-service connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to September 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

There was no pending claim prior to August 21, 2006, pursuant to 
which nonservice connected pension could have been awarded.


CONCLUSION OF LAW

The criteria for an effective date prior to August 21, 2006, for 
the award of nonservice connected pension are not met.  38 
U.S.C.A. § 5110 (West. 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an earlier effective date, in cases 
where the initial claim has been granted and an effective date 
have been assigned, the typical claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

In any event, the Board notes that, prior to initial award of 
nonservice-connected pension, the Veteran was informed how 
effective dates are assigned.  He was then notified that pension 
was awarded with a specific effective date assigned and informed 
how to appeal that decision, and he did so.  He was provided a 
statement of the case that again advised him of the applicable 
law and criteria required for an earlier effective date, and the 
claim was readjudicated in an October 2007 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.  Additionally, the 
Veteran has demonstrated his actual knowledge of what was 
required to substantiate an earlier effective date in his 
arguments, and the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what was 
necessary to substantiate his claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of his 
claim such that the essential fairness of the adjudication was 
not affected.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim, such as affording the opportunity to 
give testimony at a personal hearing.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various points in 
time and application of governing law to those findings, and 
generally further development of the evidence is not necessary 
unless it is alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other pertinent 
evidence that remains outstanding.  

Thus, the Board finds that VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claims at this time.

Earlier Effective Date

In March 2005, VA received a letter from the Veteran in which the 
Veteran indicated that he was "filing a claim for 100% 
disability" because he had been "put on hemodialysis for kidney 
failure which [made] him eligible for 100% compensation."  The 
Veteran reported that he did "not know the exact chapter" and 
that he would like VA, "as the adjudication officer, to provide 
that information."  He then added that he wanted his 
"compensation check [adjusted] to show 100% disability 
immediately."  In conjunction with this letter, the Veteran 
submitted treatment records reflecting treatment for end-stage 
renal disease, for which he had been placed on dialysis, and a VA 
Form 31-4142 on which he indicated that he authorized the release 
of medical records pertaining to his hemodialysis treatment to 
the VA for "evaluating [his] disability claim."  

In July 2005, VA sent the Veteran a notice letter informing him 
that they were "working on [his] claim for service-connected 
compensation for kidney failure requiring dialysis."  The letter 
also informed him of the evidence required to support such a 
claim.  

In August 2005, VA received a response from the Veteran, in which 
he asserted that he believed his kidney failure was due to high 
blood pressure and diabetes, "which should have been detected 
and treated while in active duty."  

In December 2005, VA received a letter from the Veteran in which 
he informed VA that he was being released from incarceration, 
provided a new address, and requested that all "correspondence 
and compensation monies" be sent to the new address.  

In January 2006, VA received a letter from the Veteran in which 
he requested that his pending claims be expedited.  

A January 2006 VA treatment record reflects a finding that the 
Veteran was disabled due to kidney failure.  

In March 2006, VA received a letter from the Veteran in which he 
requested information about the status of his claim for 100 
percent disability due to renal problem.  

An August 16, 2006, VA examination record reflects the Veteran's 
history of unemployment since 2004 because of renal failure 
dialysis.  

On August 21, 2006, VA received a letter from the Veteran, in 
which he reported that he received disability benefits from 
Social Security Administration and requested that all medical 
records be reviewed.  He added that he was "filing for 100% 
disability VA form 21-526" as "a Vietnam Era disabled 
Veteran."  He indicated that he was "permanently and totally 
disabled, that he served during wartime, and that his income was 
limited."  

In November 2006, VA issued a rating decision denying a claim of 
service connection for end stage renal disease.  

In December 2006, VA received a claim for nonservice-connected 
pension and a VA Form 21-527 - income net worth and employment 
statement - from the Veteran.  Subsequently in December 2006 and 
January 2007, VA received statements from the Veteran in which he 
indicated that he had not wanted to file a claim of service 
connection but rather a claim of pension.  He reported that he 
had never specified what type of claim he had intended to file 
because he did not know there were different types of claims.  He 
noted that he had previously submitted a letter in which he 
explained that he was filing for nonservice-connected pension as 
described by VA Form 21-526, and he stated that he wanted his 
initial claim in March 2005 to be considered a claim for pension.  

Nonservice-connected pension was subsequently granted effective 
January 1, 2007.  See January 2007 decision.  The Veteran 
disagreed with the effective date assigned, contending that an 
earlier effective date was warranted.  After further review of 
the file, and review of newly obtained information about the 
Veteran's income from August 21, 200, forward, VA granted an 
effective date of August 21, 2006.  The Veteran maintains that an 
earlier effective date is warranted.  

Nonservice-connected pension benefits are payable to a veteran 
who served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of his or her own willful 
misconduct.  38 U.S.C.A. § 1521.  The effective date for a claim 
for disability pension received on or after October 1, 1984 is 
generally the date of receipt of the claim, unless the date of 
claim precedes the date entitlement arose, in which case the 
effective will be the date entitlement arose.   38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(1).  Additionally, if, within one year 
from the date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was not 
the result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the pension award may be made 
effective from the date of receipt of the claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  38 C.F.R. § 
3.400(b)(1)(ii)(B).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires a 
claimant to have intent to file a claim for VA benefits).  An 
informal claim is any communication indicating intent to apply 
for one or more benefits, and must identify the benefit sought.  
38 C.F.R. § 3.155(a).  A claim, whether "formal" or "informal," 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

After review of the file, the Board finds that an effective date 
earlier than August 21, 2006, is not warranted because the 
evidence does not suggest the existence of a pending claim prior 
to that date.  The Board acknowledges the Veteran's argument that 
his March 2005 statement should be considered a claim for 
pension.  The Board further acknowledges that the March 2005 
statement is ambiguous on its face as to what the Veteran was 
requesting.  The Veteran subsequently submitted argument as to 
why he believed service connection was warranted, however, which 
indicates that the March 2005 statement was a claim of service 
connection, and, even though the evidence dating prior to August 
21, 2006, includes findings of disability due to renal disease, 
there is no suggestion of a claim for pension rather than service 
connection until the August 21, 2006, statement.  

In sum, review of the evidence dating prior to August 21, 2006, 
does not suggest an intent to file for pension as required.  The 
evidence also does not suggest that the Veteran was prevented 
from filing a claim prior to August 21, 2006, due to 
incapacitating disability.  Thus, the Board finds that an earlier 
effective date is not warranted, and the claim is denied.  


ORDER

An effective date earlier than August 21, 2006, for nonservice 
connected pension is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


